ORDER
PER CURIAM.
Maurice Green (hereinafter, “Appellant”) appeals the trial court’s judgment ordering forfeiture of $55,859.45 to the State of Missouri pursuant to the Missouri Criminal Activity Forfeiture Act, Section 518.600 RSMo (2002). The trial court held that the currency was “used in the course of, derived from, or realized from criminal activity” pursuant to Section 513.607 RSMo (2002). Appellant claims there was not substantial evidence to support the trial court’s judgment, and it erred in taking judicial notice of this Court’s opinion in State v. Meeks, 59 S.W.3d 531 (Mo.App. E.D.2001).
*296We have reviewed the briefs of the parties, the legal file, and the transcripts and find the trial court’s judgment was supported by substantial evidence. See Meeks, 59 S.W.3d at 534. Additionally, there was no error in taking judicial notice of our previous opinion. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The judgment is affirmed pursuant to Rule 84.16(b).